OdliN, Judge,
delivered tbe following opinion:
The question presented to tbis court at this time for decision is a very simple one. The intervener, Lebro, shortly alter the litigation in this case began, filed his claim with the receiver and in no way stated that he claimed a priority. Later he was allowed to file a petition of intervention, claiming a priority. Various legal points have been raised by counsel for the receiver, who filed an answer to the petition, the principal defense being that of laches.
It is very clear that as against the other, creditors Lebro is not entitled to any priority, but I am satisfied that his claim is superior to any claim whatever of the, minor heirs of the deceased Enrique Bird, who died hopelessly insolvent. It appears that there is now in the hands of the receiver a fund amounting to $60,000, which the counsel for the complainants -and the *309counsel for tbe minor beirs expect tbis court later to deliver to said minors. Tbis court bas directed tbe-receiver to bold said fund intact and to pay out no part thereof until tbe further order of tbis court. I am satisfied that there are many creditors of tbe deceased father of these minors who are entitled to be paid, and it is possible that tbis petitioner Lebro is one of those creditors.
I therefore bold and direct that said Lebro is entitled to no preference as against any other creditor, but be may be entitled to be paid a certain portion of said fund of $60,000, although it is impossible to state at tbis time what such portion shall be.
It is Further Ordered, that tbe said receiver continue to bold said sum of $60,000 until tbe further order of tbis court, and that no part thereof be paid to any person except upon tbe order of tbis court; and it will be determined later what proportion of said $60,000 fund, which said minors expect to receive, shall go to tbe said intervener Lebro.
To tbis order counsel for the complainants, counsel for tbe minor defendants, counsel for tbe receiver, and counsel for Lebro all except.
Done and Ordered in open court at San Juan, Porto Rico, tbis 28th day of January, 1924.